Case: 16-40274      Document: 00513765489         Page: 1    Date Filed: 11/18/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit
                                    No. 16-40274                               FILED
                                  Summary Calendar                     November 18, 2016
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

GARY EUGENE ROBINSON,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 4:11-CR-235-1


Before KING, DENNIS, and COSTA, Circuit Judges.
PER CURIAM: *
       Gary Eugene Robinson pleaded guilty to failing to register as a sex
offender. A special condition of the supervised release that followed his prison
term prohibited him from having contact with children “unless supervised by
an adult approved by the probation officer.” After the district court found that
he violated this and three other conditions, it revoked his supervised release
and sentenced Robinson to prison followed by five more years of supervised


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-40274     Document: 00513765489      Page: 2   Date Filed: 11/18/2016


                                  No. 16-40274

release. Robinson now appeals, challenging only the district court’s decision to
reimpose the special condition of his supervised release limiting contact with
children.
      Because Robinson did not argue in the district court that delegation to
the probation officer of the authority to determine a suitable chaperone violates
Article III of the Constitution, we review his first challenge for plain error. See
United States v. Bishop, 603 F.3d 279, 280 (5th Cir. 2010); see also United
States v. Garcia-Perez, 779 F.3d 278, 281-82 & n.2 (5th Cir. 2015) (“Objections
supported below by a given argument cannot preserve a completely different
argument on appeal.”). We thus only have discretion to correct any error if
Robinson shows that the error is obvious, affected his substantial rights, and
seriously affected the fairness and integrity of the district court proceedings.
United States v. Bourgeois, 423 F.3d 501, 506 (5th Cir. 2005).
      “The imposition of a sentence, including the terms and conditions of
supervised release, is a core judicial function that cannot be delegated.” United
States v. Franklin, ___ F.3d ____, No. 15-20622, 2016 WL 5417371, *2 (5th Cir.
September 28, 2016) (internal quotation marks and citation omitted). For
example, a district court cannot delegate the “authority to decide whether a
defendant will participate in a treatment program.” Id.         It can, however,
delegate to a probation officer the authority to decide “the details of a condition
of supervised release.” Id. (internal quotation marks and citation omitted). We
thus found no plain error when a district court delegated to a probation officer
the authority “to determine a defendant’s ability to pay for drug treatment.”
Bishop, 603 F.3d at 282.
      We also see no plain error in the district court having the probation
officer approve any adult chaperones that would allow Robinson to have
contact with children. The district judge made the determination to prohibit



                                        2
    Case: 16-40274    Document: 00513765489     Page: 3   Date Filed: 11/18/2016


                                 No. 16-40274

contact with children. The judge then softened that prohibition by allowing
such contact when Robinson is supervised by an adult approved by the
probation officer. The probation officer’s role in approving such adults looks
more like a detail of the supervised release condition. Robinson certainly has
pointed to no authority showing an obvious error in having the probation
officer perform this limited approval role.
      Robinson next argues that the standard adopted by the probation officer
creates a greater than necessary deprivation of his liberty and violated his
right to freedom of association. Because Robinson objected on these grounds
in the district court, we review whether imposition of the special condition of
supervise release was an abuse of the district court’s discretion. See United
States v. Duke, 778 F.3d 392, 398 (5th Cir. 2015). “This court has routinely
upheld conditions limiting a defendant’s ability to associate with minors,”
particularly when they are limited in scope and duration. Id. at 401, 403.
Restricting Robinson from having contact with children “except under the
supervision of another adult designated . . . by the probation officer, is not
overly broad because the restriction provides no greater deprivation of liberty
than is necessary to protect . . . minors.” Rodriguez, 558 F.3d at 418.
      The district court did not abuse its discretion or plainly err in imposing
the special condition of supervised release. Duke, 778 F.3d at 398; Bishop, 603
F.3d at 281. The judgment of the district court is AFFIRMED.




                                       3